Exhibit 10.5
EXTERRAN CORPORATION
AWARD NOTICE
COMMON STOCK AWARD FOR NON-EMPLOYEE DIRECTORS
Exterran Corporation (the "Company") has granted to you an Other Stock-Based
Award consisting of shares of Common Stock under the Exterran Corporation 2015
Stock Incentive Plan (as may be amended from time to time, the "Plan"), subject
to the terms and conditions set forth in this Award Notice (the “Award Notice”)
and the Plan. Unless otherwise defined herein, capitalized terms used in this
Award Notice shall have the respective meanings ascribed to them in the Plan.
The material terms of your Award are as follows:
1.Award. You have been granted shares of the Company’s Common Stock (the “Award”
or “Stock") subject to these terms and conditions.
2.Grant Date. The Grant Date of your Award is the date on which this Award is
approved by the Board of Directors of the Company or an appropriate committee of
the Board of Directors.
3.Stockholder Rights. The Company will register the Stock in your name. You will
have the right to vote your Stock and receive dividends, if any.
4.No Right to Continued Service. Nothing contained in this Award Notice shall
confer upon you any right to continued service (as a member of the Board or
otherwise), or limit in any way the right of the Board to terminate or modify
the terms of your service at any time.
5.Data Privacy. You consent to the collection, use, processing and transfer of
your personal data as described in this paragraph. You understand that the
Company and/or its Affiliates hold certain personal information about you
(including your name, address and telephone number, date of birth, social
security number, social insurance number, etc.) for the purpose of administering
the Plan (“Data”). You also understand that the Company and/or its Affiliates
will transfer this Data amongst themselves as necessary for the purpose of
implementing, administering and managing your participation in the Plan, and
that the Company and/or its Affiliates may also transfer this Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. You authorize them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for these purposes. You also
understand that you may, at any time, review the Data, require any necessary
changes to the Data or withdraw your consent in writing by contacting the
Company. You further understand that withdrawing your consent may affect your
ability to participate in the Plan.
6.Withholding. To the extent required by law, the Company and its Affiliates
will withhold a sufficient number of shares of Common Stock that are otherwise
issuable to you pursuant to your Award to satisfy any required tax withholding
obligations.
7.Plan Governs. Your Award and this Award Notice are subject to the terms of the
Plan, a copy of which is available at no charge through your stock account or
which will be provided to you upon request as indicated in Section 13. All the
terms and conditions of the Plan, as may be amended from time to time, and any
rules, guidelines and procedures which may from time to time be established
pursuant to the Plan, are hereby incorporated into this Award Notice. In the
event of a discrepancy between this Award Notice and the Plan, the Plan shall
govern.
8.Adjustment. This Award shall be subject to adjustment as provided in Paragraph
XIII of the Plan.


        
        1
Exterran Corporation 2020 Common Stock Award For Non-Employee Directors

--------------------------------------------------------------------------------


9.Modifications. The Company may, without your consent, make any change to this
Award Notice that is not materially adverse to your rights under this Award
Notice.
10.Non-Solicitation/Confidentiality/Non-Disparagement Agreement. The greatest
assets of the Company and its affiliates (“Exterran” in this Section 10) are its
employees, directors, customers, and confidential information. In recognition of
the increased risk of unfairly losing any of these assets, Exterran has adopted
this Non-Solicitation/Confidentiality/Non-Disparagement Agreement as set forth
in this Section 10, the terms of which you acknowledge and agree to in exchange
for the consideration provided by this Award and access to the Company’s
confidential information.
a.In order to assist you with your duties, Exterran has provided and shall
continue to provide you with access to confidential and proprietary operational
information and other confidential information which is either information not
known by actual or potential competitors and third parties or is proprietary
information of Exterran (“Confidential Information”). Such Confidential
Information shall include, without limitation, information regarding Exterran’s
customers and suppliers, employees, business operations, product lines,
services, pricing and pricing formulae, machines and inventions, research,
knowhow, manufacturing and fabrication techniques, engineering and product
design specifications, financial information, business plans and strategies,
information derived from reports and computer systems, work in progress,
marketing and sales programs and strategies, cost data, methods of doing
business, ideas, materials or information prepared or performed for, by or on
behalf of Exterran. You agree, during your service to Exterran and at all times
thereafter, not to use, divulge, or furnish or to make accessible to any third
party, company, or other entity or individual, without Exterran’s written
consent, any Confidential Information of Exterran, except as required by your
job-related duties to Exterran.
b.You agree that whenever your status as a member of the Board ends, (i) you
shall return to Exterran all documents containing or referring to Exterran’s
Confidential Information as may be in your possession and/or control, with no
request being required; and (ii) you shall return all Exterran computers, mobile
computing devices, handheld devices, phones and similar equipment, hardware and
software, and all Exterran property, files, records, documents, drawings,
specifications, lists, equipment and other similar items relating to Exterran’s
business coming into your possession and/or control during your service as a
member of the Board or otherwise, with no request being required. You further
agree that if company property is in electronic form on a personal computer or
device, you will delete all such information from the devices.
c.You agree that you will not, during your service to Exterran, and for one year
thereafter, directly or indirectly, for any reason, for your own account or on
behalf of or together with any other person, entity or organization (i) call on
or otherwise solicit, cause, encourage or induce any natural person who is
employed by Exterran in any capacity for employment by another company
(including, for this purpose, contracting with any person who was an independent
contractor (excluding consultant) of Exterran on the date of your employment or
during the six (6)-month period preceding the termination of your employment),
or (ii) solicit any established customer of Exterran or other service provider
of Exterran or interfere with the relationship of Exterran with its established
customers or other service providers without, in any of those prior cases, the
prior written consent of Exterran.
d.You agree that (i) the terms of this Section 10 are reasonable and constitute
an otherwise enforceable agreement to which the terms and provisions of this
Section 10 are ancillary or a part of; (ii) the consideration provided by
Exterran under this Section 10 is not illusory; (iii) the restrictions of this
Section 10 are necessary and reasonable for the protection of the legitimate
business interests and goodwill of Exterran; and (iv) the Award and other
consideration given by Exterran under this Section 10, including without
limitation, the provision


        
        2
Exterran Corporation 2020 Common Stock Award For Non-Employee Directors

--------------------------------------------------------------------------------


by Exterran of Confidential Information to you, gives rise to Exterran’s
interests in the covenants set forth in this Section 10.
e.Subject to Section 11 below, you agree that you will not, directly or
indirectly, make any public or private statements (whether orally, in writing,
via electronic transmission or otherwise) that disparage, denigrate or malign
Exterran or any of its affiliates; any of the businesses, activities,
operations, affairs, reputations or prospects of any of the foregoing; or any of
the respective officers, employees, directors, managers, partners, agents,
members or shareholders of any of the foregoing.
f.You and Exterran agree that it was both parties’ intention that the terms of
this Section 10 are binding and enforceable. You agree that if any covenant
contained in this Section 10 is found by a court of competent jurisdiction to
contain limitations as to time, geographic area, or scope of activity that are
not reasonable and impose a greater restraint than is necessary to protect the
goodwill or other business interests of Exterran, then the court shall reform
the covenant to the extent necessary to cause the limitations contained in the
covenant as to time, geographic area, and scope of activity to be restrained to
be reasonable and to impose a restraint that is not greater than necessary to
protect the goodwill and other business interests of Exterran.
g.In the event that Exterran determines that you have breached or attempted or
threatened to breach any term of this Section 10, in addition to any other
remedies at law or in equity Exterran may have available to it, it is agreed
that Exterran shall be entitled, upon application to any court of proper
jurisdiction, to a temporary restraining order or preliminary injunction
(without necessity of (i) proving irreparable harm, (ii) establishing that
monetary damages are inadequate, or (iii) posting any bond with respect thereto)
against you prohibiting such breach or attempted or threatened breach by proving
only the existence of such breach or attempted or threatened breach. You agree
that the period during which the covenants contained in this Section 10 are in
effect shall be computed by excluding from such computation any time during
which you are in violation of any provision of this Section 10.
h.You understand that the obligations in this Section 10 are independent of and
do not affect the enforceability of any other restrictive covenants by which you
have agreed to be bound in any other agreement with Exterran.
i.Notwithstanding any other provision of this Award, the provisions of this
Section 10 shall be governed, construed and enforced in accordance with the laws
of the State of Texas, without giving effect to the conflict of law principles
thereof. Any action or proceeding seeking to enforce any provision of this
Section 10 shall be brought only in the courts of the State of Texas or, if it
has or can acquire jurisdiction, in the United States District Court for the
Southern District of Texas, and the parties consent to the jurisdiction of such
courts in any such action or proceeding and waive any objection to venue laid
therein.
11.  Protected Rights. Notwithstanding any other provision of this Award Notice,
nothing contained in this Award Notice limits your ability to file a charge or
complaint with the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission (collectively, “Government Agencies”), or from
providing truthful testimony in response to a lawfully issued subpoena or court
order. You understand that this Award Notice does not limit your ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Exterran.
12. Defend Trade Secrets Act. You are hereby notified that under the Defend
Trade Secrets Act: (1) no person will be held criminally or civilly liable under
federal or state trade secret law for disclosure of a trade secret (as defined
in the Economic Espionage Act) that is: (A) made in confidence to


        
        3
Exterran Corporation 2020 Common Stock Award For Non-Employee Directors

--------------------------------------------------------------------------------


a federal, state, or local government official, either directly or indirectly,
or to an attorney, and made solely for the purpose of reporting or investigating
a suspected violation of law; or, (B) made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal so
that it is not made public; and (2) a person who pursues a lawsuit for
retaliation by an employer for reporting a suspected violation of the law may
disclose the trade secret to the attorney of the person and use the trade secret
information in the court proceeding, if the person files any document containing
the trade secret under seal, and does not disclose the trade secret, except as
permitted by court order.
13. Additional Information. If you require additional information concerning
your Award, contact compensation@exterran.com, UBS at 1-877-313-6669, or log in
online at www.ubs.com/onesource/extn.
        14.  Clawback. The Award shall be subject to the provisions of any
clawback or recoupment policy adopted by the Company’s Board of Directors from
time to time, including without limitation the Incentive-Based Compensation
Recoupment Policy adopted by the Company’s Board of Directors effective on
January 1, 2019.
        




        
        4
Exterran Corporation 2020 Common Stock Award For Non-Employee Directors